Case 4:18-cv-00442-ALM-CMC Document 198-6 Filed 08/27/20 Page 1 of 1 PageID #: 9659



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                    §
                                                    §
           Plaintiff,                               §
                                                    §
    V.                                              §         CIVIL ACTION NO.
                                                    §
    DAVID FOLKENFLIK, NPR, INC.;                    §         4:18-CV-00442-ALM
    EDITH CHAPIN; LESLIE COOK; and                  §
    PALLAVI GOGOI,                                  §
                                                    §
           Defendants.                              §



                ORDER DENYING PLAINTIFF’S MOTION FOR EXTENSION



          Before the Court is Plaintiff’s Motion for Extension (Dkt. 186) regarding the deadlines set

   out in the Court’s June 5, 2020 Order (Dkt. 147). In addition to extending Butowsky’s discovery

   deadlines to August 31, 2020 (Dkt. 196), the Court will extend the remaining deadlines in the Third

   Amended Scheduling Order to accommodate Butowsky’s additional time.
